Citation Nr: 1221617	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-06 973A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for a respiratory disorder claimed as bleeding and dryness of the nostrils.

2.  Entitlement to service connection for liver dysfunction, including on account of Gilbert's Syndrome.

3.  Entitlement to an initial rating higher than 10 percent for xerosis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to December 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied service connection for a respiratory disorder, chronic dry skin, and liver dysfunction.  Another decision since issued in February 2010, however, during the pendency of this appeal, granted service connection for a skin disorder - namely, for xerosis - and assigned an initial 10 percent rating for this disability.  The Veteran then appealed the "downstream" issue of whether he is entitled to a higher initial rating for this skin disability.  See Fenderson v. West, 12 Vet. App. 125-26 (1999).

As support for his claims, both for service connection for his respiratory disorder and liver dysfunction and for a higher initial rating for this now service-connected skin disability, the Veteran testified at a videoconference hearing in December 2011 before the undersigned Veterans Law Judge of the Board.  Unfortunately, however, a complete transcript of the proceeding could not be obtained.  The Veteran therefore has been offered, and has elected to have, another videoconference hearing before the Board.  And since the RO, not the Board, schedules this type of hearing, the Board is remanding his claims to schedule this additional hearing.


REMAND

In December 2011, the Veteran had a videoconference hearing before the Board.  Unfortunately, however, the entire hearing could not be transcribed.  So the Board offered him another hearing.  And in a statement since received in May 2012, he requested another videoconference hearing.  This additional hearing therefore must be scheduled before deciding his appeal.  38 C.F.R. § 20.700(a) and (e) (2011).

Accordingly, the claims are REMANDED for the following action:

Schedule another videoconference hearing at the earliest available opportunity.  Notify the Veteran of the date, time, and location of this additional hearing.  Put a copy of this letter in his claims file.  If he changes his mind and elects not to have this additional hearing, or fails to report for it on the date scheduled, then also document this in the claims file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

